Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	It is unclear in claims 1 and 5 what the Applicant means by “A cell for water electrolysis/fuel cell power generation”. It is unclear if the claims are directed to a cell for water electrolysis or a cell for fuel cell power generation, or both. It is unclear because the Applicant discloses “a water electrolysis/fuel cell power generation reversible cell capable of switching between the water electrolysis mode and the fuel cell power generation mode” (instant specification: US20190252708 [0044]). It appears the claims should be directed to “a water electrolysis/fuel cell power generation reversible cell”.
3.	It is unclear in claim 5 what the Applicant means by “first gas diffuser/separator” and “second gas diffuser/separator”. Since instant specification clearly identifies a gas diffusion layer and a separator as two distinct components, and it is unclear if “first gas diffuser/separator” for instance means a first gas diffuser, or a first separator or both.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-6, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US20160122885).
 5.	Regarding claims 1-6, 8, 9 and 11,  Ishikawa teaches a cell for water electrolysis/fuel cell power generation (see Fig. below), which is configured to: apply a voltage between a hydrogen-side electrode and an oxygen-side electrode to perform electrolysis of water supplied to an electrolyte; and perform a fuel cell power generation in the hydrogen-side electrode, the electrolyte and the oxygen-side electrode by using hydrogen-containing gas and oxygen-containing gas supplied thereto, the cell for water electrolysis/fuel cell power generation comprising: a cell stack part in which an oxygen-side electrode layer, an electrolyte layer, a hydrogen-side electrode layer, a first gas separator configured for an oxygen-containing gas separated from a liquid water to pass through therein between the oxygen-side electrode layer and the electrolyte layer, and a second gas separator configured for a hydrogen-containing gas separated from the liquid water to pass through therein between the electrolyte layer and the hydrogen-side electrode layer are stacked, and a catalyst layer is provided between the oxygen-side electrode layer and the electrolyte layer and/or between the electrolyte layer and the hydrogen-side electrode layer; a water flow path configured to supply or discharge water in a first direction substantially perpendicular to a stacking direction of the cell;
an oxygen-containing gas flow path configured to discharge or supply an oxygen-containing gas in a second direction substantially perpendicular to the stacking direction of the cell; and a hydrogen-containing gas flow path configured to discharge or supply the hydrogen-containing gas in a third direction substantially perpendicular to the stacking direction of the cell, wherein each of the oxygen-side electrode layer and the hydrogen-side electrode layer is an electrode layer having water repellency (see Fig. below).



    PNG
    media_image1.png
    772
    765
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US20160122885) as applied to claims 1 and 5 in view of Hertel et al. (US20030124414).
7.	Regarding claims 7 and 10, the complete discussion of Ishikawa as applied to claims 1 and 5 is incorporated herein. However, they are silent about the limitations of claims 7 and 10
8.	Hertel teaches wherein one or both of the oxygen-side electrode layer and the hydrogen-side electrode layer comprises Teflon (registered trademark) modified porous carbon (anode and cathode support means may be one or more layers of carbon-carbon fibrous composites that may be wetproofed with a hydrophobic substance such as ≈Teflon” [0022]) for the benefit of porous carbon body for a fuel cell having an electronically conductive hydrophilic agent (abstract)
9.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the layer of Ishikawa with Hertel teachings wherein anode and cathode support means may be one or more layers of carbon-carbon fibrous composites that may be wetproofed with a hydrophobic substance such as ≈Teflon” [0022]) for the benefit of porous carbon body for a fuel cell having an electronically conductive hydrophilic agent (abstract).



Relevant Prior Art
US20070099040

    PNG
    media_image2.png
    703
    913
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722